Citation Nr: 0708326	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  02-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to January 
1973.  The appellant is the veteran's widow.    

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in August 
2004.  This matter was originally on appeal from a September 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

After a preliminary review of the claims folder, the Board 
finds that the issue on appeal must be remanded in order that 
the RO may fully comply with the August 2004 Board Remand 
order and to ensure due process.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The August 2004 Board Remand instructed, in pertinent part, 
that the RO provide the appellant with proper notice of the 
VCAA and, after further development had been accomplished, 
furnish the appellant and her representative with a 
Supplemental Statement of the Case (SSOC).  Although the 
record reflects that the Appeals Management Center (AMC) 
mailed a VCAA notice letter to the appellant's last known 
address in August 2004 and June 2006, the June 2006 
correspondence was returned as undeliverable and it is noted 
that a new address for the appellant was unable to be located 
at that time.  The AMC subsequently sent the October 2006 
SSOC to the same mailing address and that correspondence was 
not returned.

In a February 2007 Motion for Remand, the appellant's 
representative referenced the above and explained that he had 
telephoned the appellant who confirmed that she had not 
received either the June 2006 VCAA notice letter or the 
October 2006 SSOC as both documents were sent to an outdated 
address.  The representative also provided the appellant's 
correct current address and asked that the Board remand the 
case so that the appellant may be served with the VCAA notice 
letter and the October 2006 SSOC and afforded the opportunity 
to respond appropriately.  

The Board notes that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision or an statement of the case 
to the last known address of the appellant and the 
appellant's representative on the date that the decision is 
issued.  Woods v. Gober, 14 Vet. App. 214 (2000).  However, 
VA is only entitled to rely on the last known mailing address 
of an appellant absent notification of a change of address 
and absent evidence that any notice sent to her at her last 
known address has been returned as undeliverable.  Cross v. 
Brown, 9 Vet. App. 18, 19 (1996).  

In the present case, the AMC mailed notice of the VCAA and 
SSOC to the appellant's last known address of record; 
however, the record clearly reveals that the June 2006 VCAA 
notice letter was returned as undeliverable.  In addition, 
the appellant confirmed that she did not receive the June 
2006 VCAA notice letter or the October 2006 supplemental 
statement of the case, provided her current mailing address, 
and specifically requested that the case be remanded so that 
the aforementioned correspondence could be sent to her in 
order that she may respond appropriately.  In consideration 
of the foregoing, the Board finds that another remand is 
necessary in order to ensure due process and afford the 
appellant every consideration with respect to the issue on 
appeal.       

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should mail a copy of the June 
2006 VCAA notice letter and the October 
2006 SSOC to the appellant (and her 
representative) at her current mailing 
address (as provided in the February 2007 
Motion for Remand).  An appropriate period 
of time should be allowed for response by 
the appellant.

2.  After any additional development 
and/or notification is undertaken, the 
appellant's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



